Title: To Alexander Hamilton from John Lamb, January 1791
From: Lamb, John
To: Hamilton, Alexander


New York, January, 1791. “Prompted by a sense of duty, to the Public, and Friendship to you, I am induced to acquaint you, that, from my own observation, and the best information, I can possibly obtain, I find the Merchants here, are much disgusted, at the additional Duties, which Congress, mean to impose on Spirituous liquors; and from hints, which have been dropped, it appears to me, that many of them, have it in contemplation, to smuggle, if possible. It will therefore, be absolutely necessary, to employ a Cutter, between Hell-Gate, and Connecticut River; between which places, smuggling may be done with as much ease, as any part of the Continent. I have made it a point (of late) to sound the Merchants, and others, of my fellow Citizens, on the subject of a Stamp-duty; and I have found them, very generally, in sentiment with me, that it would be an eligible tax, provided, it did not embrace News-Papers, Almanacs, or, other literary productions, for the improvement of knowledge. You will therefore, be pleased to permit me, my dear Sir, to suggest to you the propriety, of your conversing on this subject with the Members of Congress, from the different States, with whom you are in habits of intimacy, as the best mode to pave the way, for introducing a Tax, of this nature. A Tax, which cannot possibly be evaded by any species of artifice.…”
